Case 20-10343-LSS Doc 3656 Filed 05/12/21 Page1of4

FILED

Boy Scout Abuse Case wiv io ay o:47

CLERK
ity ena SAME Tel
Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6" Floor

Wilmington, DE 19801

Claim Number: aaa
| arn ES | ar 89 years old, and | was

abused when | was in the Boy Scouts. This abuse took place, the best | can
remember, when | was about 14 years old. | had a lot of psychological and
emotional problems for quite sometimes. | had problems with anxiety, ,
sleepless nights and a lot of the times, bad dreams that aroused me, being
scared and being chased by characters trying to get to me, not trusting
anyone or being around anyone. | used to take out my little dog, Snowball,
and walk him, and | could not do that because of it being dark, | was afraid
that someone would try to get me. | really had a rough time. My Dad noticed
the change in me and tried to help me, but it did not help much. My Mom
also noticed the change and she tried helping me, and that did not help

much either. | heard them praying for me many nights. | had two sisters and
a brother, we were very close, and | drew away from them and stayed pretty
much to myself and tried distancing myself and wanted no one around me. |
tried hiding my feelings, to no avail, nothing seemed to work. My friends
tried to get me to be like | used to be, a happy go lucky type person. | felt like
digging a hole, crawling into it and covering myself where no one could see
me.

Later, about two years of a very rough life, things seemed to be tapering
off and | was beginning to have some peace, this also effected my schooling,
| had to repeat the 8" grade. Things finally got back on track. But it did not
stop there. Things got to going along pretty good. | got married and enjoying
life. We had a lot of friends and did a lot of things together and about a year
and a half into our married life, things started going downhill, big time. |
began drinking. Things and people | liked a lot started fading away. | got to

 
Case 20-10343-LSS Doc 3656 Filed 05/12/21 Page 2of4

being a mean vicious person, that no one wanted to be around, | had lost all
love for anything and anyone, including my wife at that time. Things got
really rough, and “I mean really rough,”.

| was very, very bitter. My Mom and Dad noticed the direction | was
heading and tried talking with me and trying to help, but | told them to keep
their nose out of my business and | needed no help from anybody, just leave
me alone. They said, il this isn’t like you, what is going on with you,
what is wrong?” | said just leave me alone, it was not a pleasant situation. |
tried to control myself on the job. | was working with Dad and brother,
GE who were building contractors, framing houses, trimming and
building the cabinets that went in them. | was very, good at what | did and
very particular and took pride in my work. Things began to really go downhill
in my production. Dad and my brother were also very particular in the
production of their work, they did not allow sloppy work at all.

The way | treated my wife, was not good at all, the love | had for her and
everything else was totally gone and | had lost all feelings for everything. No
love, pure hate for everything and everybody. My life at that time?
SHAMBLES!!!

Things got so bad in our marriage that my wife ran off with another man, (I
did not blame her), but when she left that just added to the problem. This
went on for about four years, | really did not get along with anybody. |
Started going with this girl, just every now and then, and | really did not care
too much for her, but it was just someone to be with. This was in
Easter was just around the corner and she invited me to go to church with
her on Easter Sunday, reluctantly, | accepted her invitation. | NEVER WILL
FORGET THIS, for it changed my life completely, FOREVER.

This was at{iii Memorial Methodist Church. Rev was the
pastor at that time. | remember that, for when | was in school, me and a lot
of my school friends went to this church and Rev. took up a lot of
time with us and really helped us to do the right things in life. Usually, the
Easter Message is about the resurrection of Jesus. Somehow he also brought
out something about Hell. Not much was said about that, but that really got
my attention, it worked on me big time, for three weeks that phrase made
me realize, hell was where | was headed and | needed to make a change in
my life. On the afternoon of April 16, | was working, overtime in one of
the houses on which we were working, making extra money, which | put it

on the car | had to get it paid off quicker. That day, The Lord was really
Case 20-10343-LSS Doc 3656 Filed 05/12/21 Page 3of4

working on me and | knew | had to make a change in my life and | couldn’t
keep going the direction, of which | was going, | had no peace with God or
myself, and | couldn’t take it anymore, | got down on my knees and asked
the Lord to forgive my sins and cleanse me of all unrighteousness and give
me a new life, He did. WOW, did He ever!!! A total complete change, | mean
a complete change, ANEW ME! When | got up, off my knees, | had scha
wonderful feeling and felt SO CLEAN. | wanted to go to all the people | hurt
and make amends, and that is what is what | did. | asked my Dad for some
time off, to do what was needed to be done. He said by all means, and even
paid me for that time. Ten days later, on April 26, | got another blessing
from God. | met the most beautiful lady | have ever seen in my life,

a We fell in love with
each other, 4 months later, my divorce became final and the next day,
September 6, | we were married.

This is how the Lord “changed my life,” | had a heart of stone, the Lord
gave me a very tender heart and a beautiful wife to work for Him, the rest of
our lives. My lovely wife and | have been in God’s Ministry since the day we
met. | am an ordained minister and | even have a Doctor Degree, in
Theology. A lot of money? No but our needs are met, not our wants, but our
needs, and a lot of the times, our wants, | am very well blessed. With my
lovely wife, in our vows, to each other and to God, “ TILL DEATH DO US
PART.” That is what happened, on June 29, ij my Baby, is Heaven with
Jesus. He needed another beautiful flower to go in His garden, and He picked
her. 63 plus wonderful years, together, (happy, wonderful years.) A
MARRIAGE MADE IN HEAVEN, WITH GOD IN THE MIDDLE. My oh my WHAT
A BLESSING. | am writing a book honor of my Baby, titled, “A MARRIAGE
MADE | HEAVEN WITH GOD IN THE MIDDLE” A true love story of Maggie and
Buddy Mann. It will be a religious book showing the importance, an benefits
of putting GOD FIRST IN YOUR LIFE.

This statement, to the best of my knowledge, is true, from start to finish,

as God is my witness.

 
Case 20-10343-LSS Doc 3656 Filed 05/12/21 Page4of4

 

Neds daari Selbes Sthers fn
BSA Bonkriptey tose

E24 Market Street
6t4 Flor
Welo ing fon, DE /%Go!

C-

 

 
